Citation Nr: 9904566	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-13 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected hepatitis.  

2.  Entitlement to service connection for liver cirrhosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from June 1977 to 
December 1983.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1997 decision of the RO.  

For reasons stated hereinbelow, the Board now undertakes to 
consider the issue of service connection for liver cirrhosis, 
as reflected on the preceding page.  



REMAND

The veteran contends, in essence, that his service-connected 
hepatitis is severe enough to warrant an increased rating.

In November 1993, a VA outpatient treatment record assessed 
the veteran with chronic liver disease and cirrhosis, with 
etiology of ethyl alcohol and hepatitis.

On VA examination in January 1997, the examiner reported that 
the veteran's medical records were not available for review 
and that the veteran could not give a very good history of 
his present illness.  The veteran reported that he had 
frequent abdominal discomfort, nausea and vomiting.  He 
reportedly had lost 75 to 80 pounds in one year and had been 
unable to keep his job.  The veteran reported that, in 
November 1996, he had had surgery that had improved his 
symptomatology and had allowed him to gain some weight, but 
that he was not strong enough to engage in work.  An 
examination revealed the liver and spleen not to be palpable.  
No tenderness was reported.  A gastrointestinal series, which 
was reported to have been performed in November 1993, showed 
a normal barium swallow and upper gastrointestinal series.  
The veteran was diagnosed with hepatitis B and C positive 
antibody and negative antigen; anemia, which was noted to be 
probably secondary to the liver disease; and as underweight 
and with hepatosplenomegaly.

In February 1997, VAMC records reported that the veteran had 
a history of alcoholic cirrhosis and hepatitis C positive.  
He was diagnosed with transjugular intrahepatic portosystemic 
shunt thrombosis with variceal bleed.

The veteran's claim for increased rating for hepatitis is 
well grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Here, on the most recent VA examination, the 
examiner did not have access to the veteran's records of 
prior medical treatment.  

In addition, the United States Court of Veterans Appeals 
(Court) has held that all matters that are inextricably 
intertwined must be adjudicated by the RO, prior to any 
appellate consideration by the Board on the merits of a 
claim, and that the duty to assist includes development of 
such inextricably intertwined issues.  See Harris v. 
Derwinski, 1 Vet.App. 180, 183 (1991); Payne v. Derwinski, 1 
Vet.App. 85 (1990).  Thus, development of the issue of 
service connection for liver cirrhosis is required prior to 
appellate consideration of the claim for increase for 
service-connected hepatitis.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his service-connected hepatitis and for 
other liver disease, to include 
cirrhosis, since his discharge from 
service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The veteran should be afforded a 
special VA examination to determine the 
current severity of the service-connected 
hepatitis and the nature and likely 
etiology of any other liver disease, to 
include cirrhosis.  The claims folder 
must be made available to the examiner 
prior to the examination.  All indicated 
tests must be performed. Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
likelihood that the veteran currently has 
other liver disability, to include 
cirrhosis, due to service-connected 
hepatitis or other disease or injury 
which was incurred in or aggravated by 
service.  The examiner should also 
comment on the degree of disability 
attributable to the service-connected 
hepatitis.  The examiner should state 
whether any related liver damage is 
demonstrable, minimal, moderate or 
marked.  In addition, the examiner should 
comment on the presence and degree of any 
gastrointestinal disturbance.  Detailed 
clinical findings should be recorded in 
this regard.  

3.  After completion of the requested 
development, the RO should undertake to 
adjudicate the issue of service 
connection for other liver disease, to 
include cirrhosis, and review the issue 
on appeal on the basis of all the 
evidence of record.  If the action taken 
on the issue on appeal remains adverse 
to the veteran, he and his 
representative should be furnished with 
a supplemental statement of the case.  
They should then be afforded a 
reasonable opportunity to respond 
thereto.  In addition, in the event 
service connection for other liver 
disease, to include cirrhosis, is 
denied, he and his representative should 
be issued a statement of the case and be 
afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

